IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0454
                               Filed April 15, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB A. BOOTHBY,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Nancy S. Tabor,

Judge.



       Jacob Boothby appeals his convictions of assault with a dangerous weapon

and third-degree criminal mischief. AFFIRMED.



       Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and May, JJ. Tabor, J., takes

no part.
                                          2


MAY, Judge.

       Jacob Boothby appeals his convictions of assault with a dangerous weapon

and third-degree criminal mischief. He contends his trial counsel was ineffective.

We conclude the record is not sufficient for us to reach the merits of his claims.

       On November 14, 2017, a couple was driving on a two-lane road in the early

morning hours. An oncoming vehicle, described as a silver SUV, approached and

passed them. But then it turned around and began to follow the couple closely.

The couple slowed down to let the SUV pass. But, instead, the SUV slammed into

the couple’s vehicle. The SUV backed up and then slammed into the couple’s

vehicle again, even harder. After the second impact, the SUV drove away, and

the couple called police.

       Detective Jessup Schroeder was assigned to this case. He wrote and

obtained a search warrant for Boothby’s cellphone records. Based on the records,

Schroeder determined Boothby was in the area when the SUV struck the couple’s

vehicle. A jury found Boothby guilty of assault with a dangerous weapon and third-

degree criminal mischief. He appeals.

       Boothby raises two ineffective-assistance-of-counsel claims.1 “Ineffective-

assistance-of-counsel claims are grounded in the Sixth Amendment.” State v.



1 We recognize Iowa Code section 814.7 (2019) was recently amended to provide
in pertinent part: “An ineffective assistance of counsel claim in a criminal case shall
be determined by filing an application for postconviction relief” and “shall not be
decided on direct appeal from the criminal proceedings.” See 2019 Iowa Acts ch.
140, § 31. In State v. Macke, however, our supreme court held the amendment
“appl[ies] only prospectively and do[es] not apply to cases pending on July 1,
2019.” 933 N.W.2d 226, 235 (Iowa 2019). We are bound by our supreme court’s
holding. We conclude, therefore, the amendment “do[es] not apply” to this case,
which was pending on July 1, 2019. Id.
                                          3

Gines, 844 N.W.2d 437, 440 (Iowa 2014). So our review is de novo. Id. “We can

reach an ineffective-assistance-of-counsel claim on a direct appeal if the record is

sufficient to reach it.” State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018). “If the

record is insufficient to allow for a review on direct appeal, we do not reach the

issue on direct appeal and allow the defendant to raise the claim in a separate

postconviction-relief action.” Id.

       Boothby claims counsel was ineffective for failing to object to (1)

Schroeder’s testimony regarding the cellphone records because he was not

qualified as an expert and (2) the admission of the records as hearsay with no

applicable exception. “Until the record is developed as to trial counsel’s state of

mind, we cannot say whether trial counsel’s failure to object implicated trial tactics

or strategy.” State v. Clay, 824 N.W.2d 488, 500–01 (Iowa 2012). We find the

record insufficient to address either of Boothby’s ineffective-assistance claims. So

we preserve his claims. See State v. Ondayog, 722 N.W.2d 778, 786 (Iowa 2006)

(“[P]ostconviction proceedings are often necessary to discern the difference

between improvident trial strategy and ineffective assistance.”).

       AFFIRMED.